NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                      ISAAC STEVEN VALLE, Petitioner.

                          No. 1 CA-CR 15-0539 PRPC
                               FILED 10-17-2017


     Petition for Review from the Superior Court in Maricopa County
                             No. CR 95-10873
                   The Honorable Bruce R. Cohen, Judge

               REVIEW GRANTED AND RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Isaac Steven Valle, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Maria Elena Cruz joined.
                             STATE v. VALLE
                            Decision of the Court

H O W E, Judge:

¶1           Isaac Steven Valle petitions this Court for review from the
summary dismissal of his successive petition for post-conviction relief. We
have considered the petition for review and for the reasons stated, grant
review but deny relief.

¶2             A jury found Valle guilty of premeditated first-degree murder
and two counts of attempted first-degree murder. Valle committed the
offenses in 1995 when he was a juvenile. The trial court sentenced Valle to
concurrent terms of 10.5 years’ imprisonment for the attempted murder
counts and a consecutive term of life with the possibility of release after 25
years for first-degree murder. This Court affirmed Valle’s convictions and
sentences as modified on direct appeal. State v. Valle, 1 CA-CR 97-0106
(Ariz. App. Feb. 24, 1998) (mem. decision).

¶3             Valle argues that the Supreme Court opinion in Miller v.
Alabama, 567 U.S. 460 (2012) requires that the trial court vacate his sentence
for murder. In Miller, the Supreme Court held “that mandatory life
[sentences] without parole for those under the age of 18 at the time of their
crimes violates the Eighth Amendment’s prohibition on ‘cruel and unusual
punishments.’” Miller, 567 U.S. at 465 (emphasis added).1 Miller further held
that a trial court may sentence a juvenile offender convicted of murder to
life imprisonment without the possibility of parole so long as the court
considers “how children are different, and how those differences counsel
against irrevocably sentencing them to a lifetime in prison.” Id. at 480. We
deny relief on this issue because Miller has no application here. Valle did
not receive a mandatory life sentence without the possibility of parole and
Miller does not otherwise have any effect on Valle’s life sentence with a
possibility of release.

¶4           Valle further argues that if he ever obtains release from
prison, the prospective application of A.R.S. § 13–716 would be an
unconstitutional application of an ex-post facto law. In 2014, the legislature
enacted A.R.S. § 13–716 and amended A.R.S. § 41–1604.09(I). 2014 Ariz.
Sess. Laws, ch. 156, § 2. Sections 13–716 and 41–1604.09(I) provide that a
person sentenced to life with the possibility of release for an offense that the
person committed as a juvenile is eligible for parole upon completion of the
minimum sentence, regardless when the person committed the offense.

1      Miller was a significant change in the law and is retroactive.
Montgomery v. Louisiana, 136 S. Ct. 718, 736 (2016); State v. Valencia, 241 Ariz.
206, 207 ¶ 1 (2016).


                                       2
                             STATE v. VALLE
                            Decision of the Court

A.R.S. § 13–716 (2014); A.R.S. § 41–1604.09(I) (2014). The portion of A.R.S.
§ 13–716 that Valle challenges is the portion that provides a person
sentenced to life with a possibility of release who is later granted parole
must remain on parole for the remainder of the person’s life and be subject
to revocation. See A.R.S. § 13–716. We deny review of this issue because it
is not ripe. See Velasco v. Mallory, 5 Ariz. App. 406, 410–11 (1967) (“We will
not render advisory opinions anticipative of troubles which do not exist;
may never exist; and the precise form of which, should they ever arise, we
cannot predict.”). Valle has several years remaining on his minimum
25-year imprisonment term and whether he will ever be placed on parole is
a matter of speculation.

¶5              Finally, Valle argues that his sentence for murder violated the
Supreme Court’s determination that the existence of any fact, other than a
prior conviction, that increases a criminal penalty beyond the prescribed
statutory maximum must be determined by a jury beyond a reasonable
doubt. Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). We deny relief
because Apprendi has no retroactive application to cases that have become
final. State v. Sepulveda, 201 Ariz. 158, 160–61 ¶ 8 (App. 2001).

¶6            Accordingly, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3